DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s response from 7/11/2022 is acknowledged.  

	Specification

In view of Applicant’s amendment of the title, the objection is hereby withdrawn.

Claim Rejections - 35 USC § 102

Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
It is first noted that the limitation “a composition for administration to a mammal” is intended use of a composition, because it describes what the composition is to be used for, which is not given any patentable weight.  The “terms appearing in a [claim] preamble may be deemed limitations of a claim when they ‘give meaning to the claim and properly define the invention.’” In re Paulsen, 30 F.3d 1475, 1479 (Fed. Cir. 1994). In this case, the claim preamble explicitly defines the invention as a composition. For this reason, the subsequent step in the claim reciting how the composition is used (“for administration”) is an “intended use” of the composition, i.e., what it can be used for, but does not necessary limit or add additional characteristics to the composition which is claimed. Appellants have not identified how the “administration” step changes the structure of the claimed composition.
Applicant has amended the claim to specifically recite now “a carrier suitable for administration to a mammal”.  On similar grounds, this describes an intended use of the carrier- “for administration to a mammal”.  Moreover, the prior art of Donaduzzi specifically claims Applicant’s claimed carriers, and specifically discloses their use for treatment of diseases, such as Parkinson’s disease (claim 23), which encompass known in the art diseases afflicting mammals, and humans specifically.
Applicant’s limitation “wherein the enhancer increases an activity of the cannabinoid receptor agent” is merely a functional limitation of the claimed composition, because it simply expresses the intended result of a process step positively recited in a product claim. Therefore, this wherein limitation is properly not given weight.  In the instant case, since the prior art of Donaduzzi discloses a cannabinoid in oil composition with Applicant’s claimed enhancer (see, e.g. claim 4), it will increase the activity of the cannabinoid receptor agent.
Applicant has further argued that Donaduzzi discloses a number of compounds.  This is correct, but the disclosed compounds are limited in number, circumscribed to a single claim, to include in combination, e.g. claim 4, and are not precluded as disclosed as such by Applicant’s transitional phrase “comprising”, which is open-ended.

    PNG
    media_image1.png
    253
    754
    media_image1.png
    Greyscale

Applicant has further argued that there is synergistic enhancing.  It is noted that this is attorney argument, which is not supported by any evidence, and that Applicant’s claim 1 is with open-ended amounts, as is the composition of Donaduzzi.
Claim 1-9 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2017045053 A1 to Donaduzzi et al. (“Donaduzzi”).
Donaduzzi discloses a liquid oral composition comprising cannabinoids comprising cannabinoids in an oily solvent (i.e. a carrier suitable for administration, according to Applicant’s claims) (claim 1), characterized in that the cannabinoid is selected from the group comprising endocannabinoids, phytocannabinoids, synthetic cannabinoids and combinations thereof (claim 2), characterized in that the endocannabinoids are selected from the group comprising anandamide (AEA), 2-arachidonylglycerol (2-AG) . . . and combinations thereof (claim 3), characterized in that the phytocannabinoids are selected from the group comprising . . . cannabidiol (CBD), cannabinol (CBN) (i.e. an enhancer according to Applicant’s claims) . . . and combinations thereof (claim 4), characterized in that the cannabinoid is cannabidiol (claim 6).  (emphasis added).  Even though Applicant’s limitation “for administration to a mammal . . . suitable for administration to the mammal” is solely intended use of a composition, which is not given patentable weight, it is also noted that Donaduzzi also discloses use of the liquid oral composition described in claims 1 to 10, characterized in that it is for the preparation of a medicament for use in the treatment of refractory epilepsy, epilepsy, Parkinson's disease, schizophrenia, sleep disorders, posttraumatic disorder, anxiety, chronic pain relief and autism, and that it is known in the art that diseases, such as Parkinson’s disease, etc. are diseases characteristic for mammals, and that hence Applicant’s claimed enhancer is suitable for administration to the mammal. (claim 13).  Since the composition comprises the same enhancer, as claimed by Applicant, it will also have the same property according to Applicant’s claim 2, i.e. that the enhancer inhibits an enzymatic activity of a fatty acid amide hydrolase or a monoacylglycerol lipase, thereby increasing the activity of the cannabinoid agent.
The composition is characterized in that the cannabinoid concentration is 5 to 500 mg / ml (claim 7), i.e. it includes, per Applicant’s claims at least at least 1 mg of the enhancer, and at least one 1 mg of the agent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627